IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-81,866-01 & WR-81,866-02


                     EX PARTE CARLOS JUNIOR BARGAS, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 957550-A & 957551-A IN THE 262ND DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated sexual assault and sentenced to forty years’ imprisonment on each count. His

sentences were ordered to run consecutively. The Fourteenth Court of Appeals dismissed his

appeals. Bargas v. State, Nos. 14-07-00721-CR & 14-07-00722-CR (Tex. App.—Houston [14th

Dist.] Sept. 13, 2007).

       Applicant contends that his pleas were involuntary, trial counsel was ineffective, and there
                                                                                                  2

is no evidence. The trial court concluded that Applicant’s sentences were improperly ordered to run

consecutively and recommended that we delete the cumulation portion of the judgments. The trial

court recommended that we deny Applicant’s other grounds.

       Relief is granted in part. The judgment in cause number 957551 is reformed to delete the

cumulation portion of the judgment. Applicant’s sentences shall run concurrently. Based on our

own independent review of the record and the trial court’s findings of fact and conclusions of law,

we conclude that Applicant’s other grounds are without merit.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: December 16, 2015
Do not publish